UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 10, 2012 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 000-25287 35-2051170 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) Registrant’s telephone number, including area code:(260) 427-7000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective October 9, 2012, the Company’s subsidiary, Tower Bank & Trust Company, entered into an Employment Agreement (“Agreement”) to employ Mr. Wendell Bontrager as its Executive Vice President, Chief Lending Officer with an annual base salary of $167,375.Mr. Bontrager will also be eligible for additional compensation by way of salary, bonus, stock compensation, fringe benefits, expense reimbursements for necessary business expenses incurred in connection to her employment, or otherwise as deemed appropriate.The term of the Agreement is two years commencing on the effective date of October 9, 2012 and terminating on October 9, 2014.The term of the agreement will automatically renew for successive terms of equal duration, unless either party provides the other written notice of its intent not to renew fora successive term at least sixty (60) days prior to the last day of the then current term. A copy of the Agreement is attached hereto as Exhibit 10.29 Item 9.01Financial Statements and Exhibits. (d)10.29 Employment Agreement – Wendell L. Bontrager SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 10, 2012 TOWER FINANCIAL CORPORATION By: /s/ Richard R. Sawyer Richard R. Sawyer, Chief Financial Officer and Secretary Tower Financial Corporation
